VICKERY, J.
We do not so understand the law. It was to all intents and purposes a new case and issues were made up upon the new petition or at least the defendant had the right to file an answer; if he did not do it, having had service, it would then be like any other case. It is admitted that the petition might have been dismissed and re-filed and the objection would not obtain; but at best, doing it in the manner it was done, simply gave the case an earlier number. It did not affect the legal rights of the parties nor did it affect the jurisdiction of the court. In other words, if the party had not been in the county thirty days before the original petition was filed,- it was cured by the supplemental petition on which service was had in accordance with law and it was upon this later supplemental petition that the decree was entered and we do not think there is any error in the court’s granting the divorce as he did. He must have had sufficient evidence to warrant his action in granting the decree. At least if he did not have, there is no bill of exceptions which brings before us the evidence so that it might be reviewed. We must assume that the court acted properly.
There being nothing shown to the contrary, we can do nothing but affirm the judgment.
(Sullivan, P.J., concurs, Levine, J., not participating.)